Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claim 25, 29, 37, and 42-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/22/21.
Applicant’s election of group I and species A-Ii and B-II in the reply filed on 12/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner has withdrawn claims 32, and 38-41 (note that the limitations of claims 39-41 were not individually evaluated but are withdrawn as depending from claim 38) as they appear to be drawn to nonelected species A-I of fig. 5b.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “guide pipe part  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “a first opening part which forms a medium inlet part of the medium flow path is disposed below a second opening part which forms a medium outlet part of the medium flow path in a gravity direction” which is indefinite.  Thus this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to a system (such as a vehicle) and used (angle/orientation/movement of such) which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used)  MPEP 2173.05 (p).  the claim will be examined as merely requiring the structure is capable of such use.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 24, 26, 27, 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (U.S. PGPub 2007/0284091).
Regarding claim 23, Ghosh teaches a cooling system (fig. 4) comprising a cooling structural body (element 26) including a heat radiating part (element 28) having a mounting surface (element 24) on which an electronic component (element 22) is directly or indirectly mounted (per fig. 2-3), and a medium flow path (flow path created in structure fig. 4) through which a medium (“cooling fluid” para. 0027) can flow is provided in the heat radiating part (per fig. 4); and a medium flow supply part (element 48) configured to allow a medium to flow in the medium flow path of the cooling structural body (per fig. 4), wherein the cooling structural body is disposed in a sealed space (inside element 30 and 32), and a first guide pipe part (pipe from element 48 to toward 30) configured to guide the medium to the medium flow path positioned in the sealed space and a second guide pipe part (pipe attached to 30 heading toward element 50) configured to guide the medium from the medium flow path to an outside of the sealed space are provided (per fig. 4).
Regarding claim 24, Ghosh teaches the medium flow supply part has a medium flow generator or a pressure-feed mechanism (per para. 0027 a pump meets this broad limitation).
Regarding claim 26, Ghosh teaches a guide pipe part (coupler shown between element 48 and inlet of 30 in fig. 4) provided between the cooling structural body and the medium flow supply part and configured to guide the medium to the medium flow path (per fig. 4).
Regarding claim 27, Ghosh teaches the medium flow supply part is configured to supply water into the medium flow path of the cooling structural body (per para. 0025).
Regarding claim 31, Ghosh teaches the medium flow path has a part where a hole cross-sectional area of the medium flow path on a medium inlet side is larger than a hole cross-sectional area of the medium flow path on a medium outlet side (per fig. 4 the inlet at 54 is larger than outlet entering the adaptor end going to element 50).
Regarding claim 34, Ghosh teaches the heat radiating part has a protruding part (the bent /curved outwardly parts of element 28) in which the medium flow path is provided, and a second opening part (where the outlet/tapering of element 30) which forms a medium outlet part of the medium flow path is positioned on an edge of the protruding part (per fig. 4, examiner notes this is an extremely broad limitation and the taught structure reads on it).
Regarding claim 36, Ghosh teaches a pipe member (connector/adaptor element in fig. 4 between element 48 and 30) having a through hole (hollow internal section) is provided to a first opening part (end attached to element 48) which forms a medium inlet part of the medium flow path, and the medium flow path and the through hole of the pipe member communicate with each other (per fig. 4).
Claims 23, 24, 28, 30, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (U.S. PGPub 2007/0284091).
Regarding claim 23, Glovatsky teaches a cooling system (fig. 2c) comprising a cooling structural body (structure and elements of Fig. 2c for cooling) including a heat radiating part (element 22) having a mounting surface (element 20) on which an electronic component (element 24) is directly or indirectly mounted (per fig. 2c), and a medium flow path (flow path created in structure fig. 2c for 38) through which a medium (“ambient air” creating element 38) can flow is provided in the heat radiating part (per 
Regarding claim 24, Glovatsky teaches the medium flow supply part has a medium flow generator or a pressure-feed mechanism (element 42, a fan inherently creates pressure and meets this broad limitation).
Regarding claim 28, Glovatsky teaches the cooling structural body and the medium flow supply part are provided on a vehicle (abstract), and the medium flow supply part is configured to supply running air generated at a time of running of the vehicle to the medium flow path (col. 5, ln 55-63).
Regarding claim 30, Glovatsky teaches a first opening part (inlet at element 34) which forms a medium inlet part of the medium flow path is disposed below a second opening part (at element 36) which forms a medium outlet part of the medium flow path in a gravity direction.
Regarding claim 35, Glovatsky teaches a chimney member (upward section between 14a and upward turned section of 32) having a through hole (space between) is provided to a second opening part (between ends of 14a and 32 close to 36 in fig. 2c) which forms a medium outlet part of the medium flow path, and the medium flow path .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. PGPub 2008/0040925) in view of Siu (U.S. PGPub 2007/0012429).
Regarding claim 33, Ghosh does not teach a heat insulating member is provided on at least one of a first opening part which forms a medium inlet part of the medium flow path and a second opening part which forms a medium outlet part of the medium flow path.
Zhang teaches a heat insulating member (element 10) is provided on at least one of a second opening part which forms a medium outlet part of the medium flow path.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ghosh to have the taught insulated end of Zhang, the motivation to do so is to prevent heat transfer to other areas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763